Thomson, J.,
delivered the opinion of the court.
Chamberlin, the plaintiff below, recovered a judgment of $80.00 against the defendant company for killing a cow worth $40.00. The recovery was had under our stock-killing stat*150ute, which has been repeatedly held by the supreme court and this court to be unconstitutional. Wadsworth v. Railway Co., 18 Colo. 600; Railway Co. v. Outcalt, 2 Colo. App. 395; Railway Co. v. Vaughn, 3 Colo. App. 465. Upon proof that the animal was killed through the negligence of the defendant, plaintiff would be entitled to judgment for its value, and no more; and, if the cause is tried again, such proof must be forthcoming, or the plaintiff’s case must fail. The judgment is reversed.

Reversed.